DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
	Claim 9 has been cancelled.
The scope of enablement rejection of claims 1-8 and 11-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment of step (ii) of claims 1 and 11 to recite “substituent comprising at least one fatty acid group.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-6, 8, 10, 16, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,822,385 in view of Kirchhofer et al. (U.S. Patent Application Publication 20140212431).
	The ‘385 claims are directed to EGF(A) derivatives containing EGF(A) peptide analogues of SEQ ID NO: 1 having the substitutions of the instant claims.  The derivatives have fatty acid groups attached to the EGF(A) peptide analogue.  See claim 1 for 301Leu and substituting 312Lys as in instant claim 1.  See at least claim 5 for the limitations in instant claim 8.  See at least claim 8 for the limitation in instant claims 10 and 21.  See at least claim 14 for the limitations in instant claim 20.  See at least claim 26 for the limitation in instant claim 22.  The ‘385 claims are not directed to pharmaceutical compositions (such as liquid formulation, see instant claims 2 and 23) and having a divalent cation (such as calcium chloride, see instant claims 3-4 and 24-25).   
Kirchhofer et al. discloses PCSK9-binding polypeptides based on the LDL-R EGF(A) domain and pharmaceutical compositions thereof.  See at least abstract, claims, Figure 2, and SEQ ID NO: 1. EGF52, EGF59, EGF 66, and EGF75 have Leu at position 301 of instant SEQ ID NO: 1.  Kirchhofer et al. discloses liquid compositions of the EGF(A) analogues in the presence of calcium (a divalent cation).  EGF52, EGF59, EGF 66, and EGF75 are disclosed.  See Example 3 and Table 3.  CaCl2 was used.  (See instant claim 4.)  Buffer was also present.  (See instant claim 6.) 1 µg/ml EGF(A) and 1 mM CaCl2 (i.e. approximately 40 µg/ml Ca++) is approximately 40 equivalents of divalent cation based on the concentration ratio as set forth in the specification.  (See instant claims 5 and 26.)
It would have been obvious to formulate the ‘385 EGF(A) analogues in a liquid formulation with a divalent cation such as calcium chloride as taught by Kirchhofer et al.   One 
Applicant has acknowledged this rejection and has presented no arguments.  Applicant has not submitted a properly executed terminal disclaimer.

Claims 1-6, 8, 10, 16, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 12-15, and 19-20 of copending Application No. 17/024,264 in view of Kirchhofer et al. (U.S. Patent Application Publication 20140212431).
	The ‘264 claims are directed to EGF(A) derivatives containing EGF(A) peptide analogues of SEQ ID NO: 1 having the substitutions of the instant claims.  The derivatives have fatty acid groups attached to the EGF(A) peptide analogue.  See claims 8 and 10 for 301Leu and substituting 312Lys as in instant claim 1.  See at least claim 10 for the limitations in instant claim 8.  See at least claim 14 for the limitations in instant claims 10 and 21.  The ‘264 claims are not directed to pharmaceutical compositions (such as liquid formulation, see instant claims 2 and 23) and having a divalent cation (such as calcium chloride, see instant claims 3-4 and 24-25).   
Kirchhofer et al. discloses PCSK9-binding polypeptides based on the LDL-R EGF(A) domain and pharmaceutical compositions thereof.  See at least abstract, claims, Figure 2, and SEQ ID NO: 1. EGF52, EGF59, EGF 66, and EGF75 have Leu at position 301 of instant SEQ ID NO: 1.  Kirchhofer et al. discloses liquid compositions of the EGF(A) analogues in the presence of calcium (a divalent cation).  EGF52, EGF59, EGF 66, and EGF75 are disclosed.  See Example 3 and Table 3.  CaCl2 was used.  (See instant claim 4.)  Buffer was also present.  (See instant claim 6.) 1 µg/ml EGF(A) and 1 mM CaCl2 (i.e. approximately 40 µg/ml Ca++) is approximately 
It would have been obvious to formulate the ‘264 EGF(A) analogues in a liquid formulation with a divalent cation such as calcium chloride as taught by Kirchhofer et al.   One would have been motivated to do so in order to further characterize their binding properties or improve binding as taught by Kirchhofer et al. 
This is a provisional nonstatutory double patenting rejection.
Applicant has acknowledged this rejection and has presented no arguments.  Applicant has not submitted a properly executed terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15, 17-18, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A method for preparing an EGF(A) derivative comprising the steps of
i. providing an EGF(A) peptide analogue of SEQ ID NO: 1 comprising amino acid
301 Leu, an amino acid substitution of 312Lys, and up to six additional amino acid substitutions,
wherein SEQ ID NO: I corresponds to amino acids 293-332 of the EGF(A) domain of the LDL-R,
ii. providing a substituent comprising at least one fatty acid group,
iii. attaching said substituent to the EGF(A) peptide analogue and
iv. obtaining an EGF(A) derivative, and wherein at least one step of i-iv is performed
in the presence of a divalent cation.

There is no basis for the limitation “wherein at least one step of i-iv is performed in the presence of a divalent cation.”  Claim 29 was also amended to include this limitation and there is no basis for the limitation in this claim either.
Applicant now points to basis for this claim limitation in original claim 11 and page 47, lines 1-20.  This is not agreed with.  The concept of “at least one step” is not disclosed.  Original claim 11 and page 47, lines 1-20, do not disclose performing step (ii) in the presence of a divalent cation or having divalent cations present in only step (ii).  Original claim 11 did not recite any particular steps.  Page 47, lines 15-16, discloses the presence of divalent cations throughout the method of preparing the EGF(A) compound or EGF(A) derivative.  For example, there is no disclosure of performing only step (iii) in  the presence of a divalent cation. Page 47, lines 18-20, indicates that if divalent cations are used in step (i) and the preparation is diluted in step (iii), then adding more divalent cations could be advantageous.  In this case, divalent cations are present in step (i), step (iii), and presumably step (iv). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15, 17-18, and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 29 are directed to a method for preparing an EGF(A) derivative.  However, the claim is confusing as the steps of the method can result in a composition having the EGF(A) derivative where divalent cations are present.  The preamble of the claim appears to require the EGF(A) derivative alone whereas the body of the claim can result in preparing a composition.  	Dependent claims 14 and 18 are confusing.  It is unclear whether these claims are defining the concentration of calcium ion only for step (i) or step (iii) where the EGF(A) peptide analogue is mentioned.  That is, do these amounts apply to steps (ii) or (iv)?  Claims 33 and 35 are confusing in their dependency upon claim 29 for the same reason.

Applicant’s arguments are unpersuasive.  The claims do not make clear whether or not the final product produced by the method contains any divalent cations.  Applicant’s response does not appear to address this.  The recitation of “obtaining an EGF(A) derivative” does not indicate that the divalent cations are removed or that the EGF(A) derivative is purified in any way.  Step (iv) is interpreted as meaning that the EGF(A) derivative is produced once step (iii) is 

Claim 29 has been amended to be in independent form.  The claim is now directed to a method for preparing an EGF(A) derivative selected from the group consisting of I-X.  However, claim 29, step (i), recites providing an EGF(A) peptide analogue that is not limited to the EGF(A) peptide analogues of I-X.  Claim 29, step (ii), recites providing a substituent that is not limited to the substituents of I-X.  This is confusing and implies that the claim is missing synthetic steps to get to the desired EGF(A) derivative products of  I-X.  That is, according to the claim language, any EGF(A) peptide analogue could be used and any substituent could be attached where appropriate chemical reaction(s) or synthetic steps (not recited in the claim) result in the EGF(A) derivative products of  I-X.  This does not appear to be what applicant intended.  For example, in the method of claim 29 with respect to the EGF(A) derivative product X, the EGF(A) peptide analogue should be SEQ ID NO: 105 and the substituent should be HOOC-(CH2)14-CO-gGlu-2xADO where the substituent is attached at both positions 324K and 333K.  See Example 153 at pages 199-200 and Table 4 at page 212 for Example 153.  However, this is not what the claim says.  The claim is improperly structured and can be considered as being incomplete for omitting essential steps.

s 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa